Citation Nr: 1012875	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for chronic Type II 
diabetes mellitus claimed as the result of herbicide 
exposure.  

2.  Entitlement to service connection for a chronic ear 
disorder to include otitis externa.  

3.  Entitlement to service connection for a chronic sinus 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The Veteran had active duty from November 1968 to October 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Fargo, North Dakota, Regional Office (RO) which denied 
service connection for Type II diabetes mellitus, otitis 
externa, and a sinus disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that service connection is warranted for 
chronic Type II diabetes mellitus, chronic otitis externa, 
and a chronic sinus disorder as the claimed disabilities 
were incurred during active service.  He states that: he was 
stationed at Fort Davis, Canal Zone, during active service; 
was exposed to Agent Orange while at that military facility; 
was treated repeatedly for otitis externa during active 
service; and developed a chronic sinus disorder secondary to 
his inservice otitis externa and the treatment thereof.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person 
is competent to identify a medical condition; (2) the lay 
person is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In support of his claim for service connection for chronic 
Type II diabetes mellitus, the Veteran submitted Internet 
articles that convey Agent Orange was used near the Panama 
Canal.  In his March 2006 Appeal to the Board (VA Form 9), 
the Veteran states that he continued to experience chronic 
ear symptoms and was "again getting over a sinus infection 
treatment."  Clinical documentation of the cited treatment 
is not of record.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  

The Veteran's service treatment records reflect that he was 
treated at the Fort Davis, Canal Zone, medical facility.  He 
was seen for otitis externa on numerous occasions.  A March 
2004 written statement from J. E. F., M.D., conveys that the 
Veteran was initially diagnosed with Type II diabetes 
mellitus in January 1993.  

The Veteran did not serve in the Republic of Vietnam.  
Essentially no action has been undertaken to develop the 
record as to the Veteran's claimed inservice herbicide 
exposure while stationed at Fort Davis, Canal Zone.  The VA 
has specific procedures to determine whether a veteran was 
exposed to herbicides in a location other than Vietnam or 
along the demilitarized zone (DMZ) in Korea. The VA's 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.10.n., directs that the RO should send 
a detailed statement of the Veteran's claimed herbicide 
exposure to the Compensation and Pension (C&P) Service via 
e-mail at VAVBAWAS/CO/211/AGENTORANGE and request a review 
of the Department of Defense (DoD) inventory of herbicide 
operations to determine whether herbicides were used or 
tested as contended.  If the exposure is not verified, the 
RO is directed to send an inquiry to the Joint Services 
Records Research Center (JSRRC) for verification.  
The Veteran has not been afforded a VA examination for 
compensation purposes.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Comply with the provisions of the 
Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section 
C.10.n and attempt to verify the 
Veteran's claimed inservice herbicide 
exposure as follows:

  a)  Furnish a detailed 
description of the Veteran's 
claimed exposure while stationed at 
Fort Davis, Canal Zone, to C&P 
service via e-mail at 
VAVBAWAS/CO/211/AGENTORANGE and 
request a review of DoD's inventory 
of herbicide operations to 
determine whether herbicides were 
used as contended.  

  b)  If a negative response is 
received from the C&P Service, 
request verification of exposure to 
herbicides from the JSRRC.  

2.  Contact the Veteran and request that 
he provide information as to all 
treatment of his chronic diabetes 
mellitus, ear disorder, and sinus 
disorder.  Upon receipt of the requested 
information and the appropriate 
releases, contact John E. Fredell, M.D., 
and all other identified health care 
providers and request that they forward 
copies of all available clinical 
documentation, not already of record, 
for incorporation into the record.  

3.  After completion of the action 
requested in paragraphs 1 and 2 above, 
then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's chronic Type 
II diabetes mellitus.  All indicated 
tests and studies should be accomplished 
and the findings then reported in 
detail.  

The examiner should advance an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic diabetes mellitus had its onset 
during active service; is etiology 
related to the Veteran's claimed 
inservice herbicide exposure; and 
otherwise originated during active 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was conducted.  A complete rationale 
must be provided for all opinions 
advanced.

4.  After completion of the action 
requested in paragraph 2 above, then 
schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's claimed 
chronic ear disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in 
detail.  
The examiner should advance an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any 
identified chronic ear disorder had its 
onset during active service; is etiology 
related to the Veteran's inservice 
otitis externa; and otherwise originated 
during active service.  If no chronic 
ear disorder is identified, the examiner 
should expressly state that fact.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was conducted.  A complete rationale 
must be provided for all opinions 
advanced.

5.  After completion of the action 
requested in paragraph 2 above, then 
schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of the Veteran's claimed 
chronic sinus disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in 
detail.  If no chronic sinus disorder is 
identified, the examiner should 
expressly state that fact.  

The examiner should advance an opinion 
as to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any 
identified chronic sinus disorder had 
its onset during active service; is 
etiology related to the Veteran's 
inservice otitis externa and the 
treatment thereof; and otherwise 
originated during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review 
was conducted.  A complete rationale 
must be provided for all opinions 
advanced.

6.  Readjudicate the Veteran's 
entitlement to service connection for 
chronic Type II diabetes mellitus 
claimed as the result of herbicide 
exposure, a chronic ear disorder to 
include otitis externa, and a chronic 
sinus disorder.  If the benefits sought 
on appeal remain denied, the Veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

